Citation Nr: 0316296	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  97-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a tumor and cyst of the 
cervical spine, on a direct basis, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






REMAND

In July 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Provide the chronology of the veteran's unit 
assignment and location from the NPRC (recieived in 
May 2003), together with both of the veteran's 
DD214s, including the DD214 for Persian Gulf 
service, to the veteran's service department, the 
Army.  Ask the Army to provide any information 
available regarding hazardous materials the veteran 
would have been expected to handle as part of his 
military occupational specialty, or which was 
handled by his unit or in a location to which he 
was assigned.  
Please also ask the service department to provide a 
list of or information regarding the immunizations 
or vaccinations the veteran did or probably would 
have received related to his Persian Gulf 
deployment.  
2.  Obtain the veteran's medical records from the 
VA Medical Center in Columbia, South Carolina.  
Request a copy of all outpatient records, from May 
1991 to the present, including radiology reports, 
and summaries of inpatient admissions, including 
copies of pathology reports, if any.  
3.  Ask the veteran if he has received VA treatment 
prior to June 1995 or after November 2000 at any VA 
Medical Center other than in Columbia, South 
Carolina.  If he has, ask him to identify each VA 
facility.  
4.  After obtaining any necessary authorization, 
request records from:
(a) Michael Bucci, M.D., Piedmont Neurosurgical 
Group, 10 Montgomery Drive, Anderson, South 
Carolina, 29621.  Request records of treatment 
after July 2000.
(b) Mark O'Rourke, M.D., Andrews Medical 
Building, 65 International Drive Greenville, 
South Carolina.
(c) Request the discharge summary of any and all 
inpatient admissions in 1995, and any operative 
reports for 1995, from Greenville Memorial 
Hospital, Greenville Hospital System, 701 Grove 
Road, Greenville, SC 29605-5601.  Request that 
Greenville Memorial Hospital release and send to 
the Board any and all pathology specimens from 
June 1995, including tissue blocks, for the 
veteran, including tissue blocks with the 
specimen number 95-M7392.  Ask that the 
Directory of Laboratories or other individual 
responsible for maintaining tissue specimens 
contact the Board if there is any question about 
the request for the original tissue blocks or 
other pathology specimens.
(d) Palmetto Baptist Medical Center, 200 
Fleetwood Drive, Easley, South Carolina, 29641
(e) Ottis M. Ballenger, M.D., Neurosurgical 
Associates, 32 Memorial Medical Drive, 
Greenville, South Caroline, 29605.  Request 
clinical records after January 1996.
(f) David S. Rogers, M.D., 403B Hillcrest Drive, 
Suite B, Easley, South Carolina 29640.  Request 
records after September 12, 2001.
(g) Herb Garcia, D.C.
(h) Easley Baptist Emergency Room
5.  Offer the veteran the opportunity to 
identify any other non-VA clinical providers, 
especially providers who treated him within the 
one-year period proximate to his service 
discharge in May 1991, whose records may be 
relevant to the claim for service connection for 
a tumor and cyst of the cervical spine.  The 
veteran should be asked to provide an address 
and approximate date(s) of treatment for each 
identified provider.  Request any records 
identified by the veteran, after obtaining 
appropriate authorization for release.  
6.  Advise the veteran that, if he 
wishes the Board to consider any 
medical opinion as to the date of 
onset or the etiology of a tumor and 
cyst of the cervical spine, such as 
the medical opinion of Dr. Mark 
O'Rourke, whom he testified at his 
September 1997 personal hearing had 
advised him that his Persian Gulf 
service may have caused the tumor and 
cyst of the cervical spine, the 
medical opinion must be submitted in 
writing.
7.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





